El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
*56En el presente caso la parte demandante archivó nna mo-ción pidiendo a este tribunal que desestime el recurso de ape-lación interpuesto contra la resolución final dictada en el mismo por la Corte de Distrito de Ponce.
Se trata de un caso de habeas corpus y la moción de deses-timación se basa en que el demandado no ha registrado a su debido tiempo la transcripción de los autos en la Secretaría de este Tribunal Supremo. El demandante invoca en apoyo de su petición la sección 295 del Código de Enjuiciamiento Civil.
Opinamos que debe declararse sin lugar la moción, porque las apelaciones en casos de habeas corpus se rigen por una ley especial sobre la materia, decretada por la Asamblea Legislativa en 1903, que dispone en su sección 3 que una vez que el recurso sea debidamente interpuesto nb quedará anulado por virtud de ningún incidente o acontecimiento que pudiere sobrevenir después de dictada la resolución definitiva, excep-ción hecha de la muerte del prisionero, y que impone en su sección 4, no al apelante sino al juez o tribunal apelado, el deber de remitir los autos al Tribunal Supremo.
Debe, en su consecuencia, declararse sin lugar la moción solicitando la desestimación del recurso.

Denegada la moción.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wqlf, Aldrey y Hutchison.